        Case 1:19-cv-02230-LTS-SLC Document 86 Filed 02/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

WGH COMMUNICATIONS, INC.,

                 Plaintiff,

        -v-                                                           No. 19-CV-2230-LTS-SLC

PENACHIO MALARA LLP, et al.,

                 Defendants.

-------------------------------------------------------x

                           ORDER ADOPTING REPORT AND RECOMMENDATION

                 Plaintiff WGH Communications, Inc. seeks leave to further amend the complaint

in this action to assert claims for legal malpractice, breach of contract, and breach of fiduciary

duty against Defendants Penachio Malara LLP, Anne Penachio, Esq., Bronson Law Offices, PC,

and Bruce Bronson, Esq. (“Defendants”). The Court has subject matter jurisdiction pursuant to

28 U.S.C. section 1332. On July 23, 2020, the Court granted Defendants’ motions to dismiss

Plaintiff’s First Amended Complaint (Docket Entry No. 39), but permitted Plaintiff to file a

motion for leave to file a further amended pleading. (Docket Entry No. 71.) On August 21,

2020, Plaintiff filed a motion seeking leave to file a proposed Second Amended Complaint

(Docket Entry No. 72-2). (Docket Entry No. 72.) On November 24, 2020, Magistrate Judge

Cave issued a Report and Recommendation which recommends that Plaintiff’s motion for leave

to amend be denied as futile. (Docket Entry No. 82, the “Report.”) Plaintiff filed an Objection

to the Report on December 3, 2020. (Docket Entry No. 83, the “Objection.”) Defendants Anne

Penachio and Penachio Malara LLP responded to the Objection on December 17, 2020. (Docket




WGH - MLA.DOCX                                             VERSION FEBRUARY 12, 2021                 1
       Case 1:19-cv-02230-LTS-SLC Document 86 Filed 02/12/21 Page 2 of 3




Entry No. 84.) On December 20, 2020, Plaintiff filed an unauthorized reply brief in support of

its Objection. (Docket Entry No. 85-3.) 1

               When reviewing a Report and Recommendation, the Court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C) (Westlaw through P.L. 116-259). The Court must make a de novo

determination to the extent that a party makes specific objections to a magistrate judge’s

findings. United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). “To the extent that the

objecting party makes only conclusory or general objections, or simply reiterates the original

arguments, the court will review the report and recommendation strictly for clear error.” Lesser

v. TD Bank, N.A., 463 F. Supp. 3d 438, 445 (S.D.N.Y. 2020).

               To the extent that Plaintiff has raised specific objections that do more than simply

repeat arguments made before the Magistrate Judge, the Court has reviewed them de novo and

finds them unavailing. The Court finds no error in Magistrate Judge Cave’s thorough and

thoughtful Report and, therefore, adopts the Report in its entirety.

               Plaintiff has not requested permission to file a further amended pleading to

remedy the defects identified in the Report, nor proffered any facts which, if alleged, might

remedy those defects. The Court, having previously advised Plaintiff about most of those defects

in its Order granting Defendants’ motions to dismiss the First Amended Complaint (see Docket

Entry No. 71 at 3 n.2), therefore declines to afford Plaintiff sua sponte yet another opportunity to




1
       See Mordukhaev v. Daus, No. 09-CV-5149 (SHS), 2010 WL 3792191, at *1 n.1
       (S.D.N.Y. Sept. 28, 2010) (“Fed. R. Civ. P. 72(b)(2) authorizes only objections and a
       response, not a reply, to a magistrate judge’s report[.]”) (collecting cases), aff’d, 457 F.
       App’x 16 (2d Cir. 2012). Plaintiff did not request permission to file the reply. The Court
       has nonetheless, in the interests of efficiency and completeness, considered the reply,
       which adds nothing substantial to Plaintiff’s Objection.


WGH - MLA.DOCX                                    VERSION FEBRUARY 12, 2021                        2
       Case 1:19-cv-02230-LTS-SLC Document 86 Filed 02/12/21 Page 3 of 3




file a proposed amended pleading. See Gallop v. Cheney, 642 F.3d 364, 369 (2d Cir. 2011) (“no

court can be said to have erred in failing to grant a request that was not made”); Loreley Fin.

(Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015) (denial of leave

to amend may be appropriate “where the request gives no clue as to how the complaint’s defects

would be cured”) (citation and internal quotation marks omitted).

               Plaintiff’s motion to file a Second Amended Complaint is denied. This Order

resolves Docket Entry No. 72. The Clerk of Court is respectfully requested to enter judgment

dismissing the First Amended Complaint and close this case.


       SO ORDERED.

Dated: New York, New York
       February 12, 2021

                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




WGH - MLA.DOCX                                    VERSION FEBRUARY 12, 2021                       3
